The facts are sufficiently stated in the opinion.
This is an application for a writ of mandamus requiring the respondent, as ex officio auditor of Eureka county, to audit and allow the relator's claim for salary as justice of the peace of Eureka township.
At the session of the legislature in the year 1891, an act was passed allowing the justice of the peace of Eureka township a salary of $60 per month, in lieu of fees. (Stats. 1891, *Page 217 
p. 35.) The only question is whether the legislature had the power to adopt a special law applicable to the incumbent of this office.
The objection is that the law is special and local, regulating county and township business, contrary to the provisions of section 20 of article IV. of the constitution.
The authority to enact special laws fixing the compensation of county officers has been frequently exercised by the legislature. No judicial question as to the constitutionality of such legislation had been made until the case of State
v. Fogus, 19 Nev. 247, was decided. In that case the power of the legislature to adopt laws of this nature was upheld. That decision was followed and approved in the case ofMining Co. "v. Allen, 21 Nev. 325.
It would seem that these cases should have settled the question adversely to the relator's contention, but the constitution itself has been amended since the decision inState v. Fogus, and, as amended, removes, in terms, all restrictions upon the legislature upon the subject of compensation of county and township officers. The amendment is as follows: "Sec. 20. The legislature shall not pass local or special laws in any of the following enumerated cases, that is to say: * * * regulating county and township business. * * * But nothing in this section shall be construed to deny or restrict the power of the legislature to establish and regulate the compensation and fees of county and township officers."
Let the mandamus issue.